Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered May 3, 1995, convicting defendant, after a jury trial, of murder in the second degree and manslaughter in the first degree, and sentencing him to concurrent terms of 25 years to life and 8V3 to 25 years, respectively, unanimously affirmed.
The court properly denied defendant’s request to be present at sidebar discussions regarding the scope of cross-examination, *347since they concerned only matters of law (see, People v Rodriguez, 85 NY2d 586, 591), and there existed no “potential for [defendant’s] meaningful participation” (supra, at 591). These discussions did not involve “factual matters about which defendant might have peculiar knowledge that would be useful in advancing the defendant’s or countering the People’s position” (People v Dokes, 79 NY2d 656, 660). Concur—Milonas, J. P., Nardelli, Williams, Mazzarelli and Andrias, JJ.